Third District Court of Appeal
                               State of Florida

                          Opinion filed July 7, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-261
                Lower Tribunal Nos. M19-12920, 20-29 AC
                           ________________


                     Anissa Nicole Sanantonio,
                                  Appellant,

                                     vs.

                           The State of Florida,
                                Appellee.


     An Appeal from the County Court for Miami-Dade County, Christine
Bandin, Judge.

      Carlos J. Martinez, Public Defender, and Susan S. Lerner, Assistant
Public Defender, for appellant.

      Katherine Fernandez Rundle, State Attorney, and Lindsey M. Johnson,
Assistant State Attorney; Ashley Moody, Attorney General, and Ivy R.
Ginsberg, Assistant Attorney General, for appellee.


Before EMAS, HENDON and MILLER, JJ.

     PER CURIAM.
      Affirmed. See J.B. v. State, 73 So. 3d 361 (Fla. 3d DCA 2011); State

v. Clyatt, 976 So. 2d 1182 (Fla. 5th DCA 2008). See also Bush v. State, 295

So. 3d 179, 200-01 (Fla. 2020) (abolishing the “special” standard of appellate

review for circumstantial evidence cases, and holding that the standard of

review to be applied to a determination of the legal sufficiency of evidence in

support of a criminal conviction (regardless of the circumstantial nature of

the evidence) is whether the State presented competent, substantial

evidence and, viewing that evidence in the light most favorable to the State,

whether a rational trier of fact could have found the State established the

elements of the crime beyond a reasonable doubt).




                                      2